Citation Nr: 0839582	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-38 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Eligibility for non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served with the Merchant Marine through the Army 
Transportation Corps from July 13, 1945 to December 10, 1945, 
and thereafter with the Merchant Marine proper until 1947.  
The veteran died in 2005.  The appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision by the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement of the appellant to death pension and 
other VA death benefits.


FINDINGS OF FACT

1.  The appellant is the surviving spouse of the veteran.

2.  The veteran had only 28 days of active military service 
for the purpose of VA pension benefits.


CONCLUSION OF LAW

The appellant is not eligible for VA death pension as the 
surviving spouse of the veteran.  38 U.S.C.A. §§ 101(21), 
1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.7 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under certain circumstances, VA pays non-service-connected 
death pension to the surviving spouses of veterans of a 
period of war.  38 U.S.C.A. § 1541.  The threshold question 
in this case is whether the veteran had service that makes 
his surviving spouse eligible for VA death pension.

The appellant reports that the veteran had military service 
from 1945 to 1947, and that his service in the Army 
Transportation Corps in particular totaled more than 90 days 
of service during a period of war.  The claims file contains 
two DD Forms 214, service separation documents, regarding the 
veteran's service.  The first shows that the veteran served 
on active duty in the "Army Transportation Corps" from July 
13, 1945, to August 15, 1945.  The second DD Form 214 
indicates that the veteran served on active duty in the 
"Army Transportation Corps" from August 16, 1945, to 
December 10, 1946.  The claims file also contains a 
Certificate of Substantially Continuous Service in the United 
States Merchant Marine.  That certificate indicates that the 
veteran completed a period of "substantially continuous 
service" in the Merchant Marine from November 30, 1945, to 
June 20, 1947.

VA pays pension to the surviving spouse of each veteran of a 
period of war who met the service requirements prescribed in 
38 U.S.C.A. § 1521(j).  38 U.S.C.A. § 1541.  A veteran meets 
those service requirements if he or she served in the active 
military, naval, or air service as follows:

(1) for ninety days or more during a 
period of war;
(2) during a period of war and was 
discharged or release from such service 
for a service-connected disability;
(3) for a period of ninety consecutive 
days or more and such period began or 
ended during a period of war; or
(4) for an aggregate of ninety days or 
more in two or more separate periods of 
service during more than one period of 
war.

38 U.S.C.A. § 1521(j)

The term "active duty" means full-time duty in the Armed 
Forces.  38 U.S.C.A. § 101(21).  "Armed Forces" means the 
United States Army, Navy, Maine Corps, Air Force, and Coast 
Guard.  38 C.F.R. § 3.1(a).  "Periods of war" include the 
period World War II, which is defined as December 7, 1941, 
through December 31, 1946.  38 C.F.R. § 3.2(c).  Service in 
the American Merchant Marine in Oceangoing Service during the 
period of armed conflict, defined as from December 7, 1941, 
to August 15, 1945, is considered active military service.  
38 C.F.R. § 3.7(x)(15).

Although the service documents show that the veteran was 
under the control of the "Army Transportation Corps," from 
July 13, 1945, to December 10, 1946, other documents on file 
make clear that he was serving in the Merchant Marine at the 
time under control of the Army; he had not enlisted or been 
inducted into the Army proper, but rather was a Merchant 
Mariner.  This is evidenced by the indication on the DD Form 
214s that he had no rank, pay grade or command to which he 
was transferred, and by the fact that the DD 214s were issued 
only under the provisions of the Veterans Programs 
Enhancement Act of 1998, Pub. L. No. 105-368 (which provides 
for certain benefits for those who were members of the United 
States merchant marine, including in the Army Transport 
Service).  See also M21-1R, Part III, Subpart iii, Chapter 2, 
Section F, topic 36 (recognizing that Merchant Mariners 
served under the Army Transportation Service).  After 
December 10, 1945, he served in the Merchant Marine proper.  
The Board notes that the Certificate of Substantially 
Continuous Service, in noting that the referenced period of 
such service began November 30, 1945, does not suggest that 
the veteran's service prior to that time was not as a 
Merchant Mariner; at most the certificate suggests that the 
veteran attained a special status within the Merchant Marine 
based on his activities starting November 1945.

The applicable regulation clearly limits the time period for 
recognition of Merchant Marine service as active military 
service for VA purposes.  That period is from December 7, 
1941 to August 15, 1945.  In this case, the veteran's service 
from July 13, 1945 to August 15, 1945, a period of 28 days, 
qualifies as active military service.  His subsequent service 
from August 16, 1945, regardless of whether he was under 
control of the Army, does not qualify as active military 
service.  The Board acknowledges the appellant's contention 
that the veteran was in the Army for more than 90 days 
because the DD 214 notes his service as the Army 
Transportation Corps.  As already discussed, he was not 
enlisted or inducted in the Army during that period, but 
rather was a Merchant Mariner under control of the Army.  
Applicable regulations do not otherwise establish exceptions 
for people who served in the "Army Transportation Corps."

In sum, the veteran's only period of active military service 
for VA pension purposes totaled 28 days.  Inasmuch as 
applicable regulations require that a veteran has served a 
minimum of 90 days to be eligible for pension benefits, and 
as the appellant does not contend and the evidence does not 
show that the veteran was discharged on August 15, 1945 by 
reason of disability, the claim must be denied.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, VA has not provided the appellant with 
compliant notice outside of the decision announcing the 
denial of her claim.  In that decision, she was advised of 
the basis of the denial, namely that available service 
documents did not support service for the requisite amount of 
time to qualify for pension benefits.  Her claim was 
readjudicated in a December 2006 statement of the case which 
provided her with the pertinent regulations regarding 
Merchant Mariner service for VA purposes.

Although the notice provided the appellant is deficient in 
this case, the Board finds that she has demonstrated actual 
notice of the information and evidence necessary to 
substantiate her claim.  In this case, the information and 
evidence needed to substantiate her claim is that tending to 
show that the veteran served in active military service.  The 
appellant herself has submitted documents she asserts shows 
that he served at least 90 days in active military service.  
She has acknowledged the basis for the denial of her claim, 
and responded with arguments addressing the points raised by 
VA.  Based on the above, the Board concludes that she clearly 
is aware of the information and evidence necessary to 
substantiate her claim.  Moreover, she herself has provided 
evidence in support of her claim, and has not suggested any 
other source of records that would need to be obtained either 
by her or by VA.

In short, the Board finds that the presumption of prejudice 
flowing from the failure to provide the appellant with 
adequate notice under 38 U.S.C.A. § 5103(a) has been 
rebutted.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  As discussed above, the 
veteran's dates and branches of service are dispositive in 
this case, and there is no indication of any outstanding 
pertinent evidence that would add to the evidence already on 
file.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

The appellant is not eligible for VA death pension benefits; 
the appeal is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


